Citation Nr: 1206152	
Decision Date: 02/17/12    Archive Date: 02/23/12

DOCKET NO.  10-26 320	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to a temporary total evaluation because of treatment for service connected bilateral hearing loss requiring convalescence and evaluation.

2.  Entitlement to a disability evaluation in excess of 30 percent for service connection posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. D. Anderson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1964 to September 1968.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Witchita, Kansas. 

The Veteran testified at a November 2009 hearing before a Decision Review Officer (DRO), and a transcript of this hearing is of record.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran is seeking entitlement to a temporary total evaluation because of treatment for service connected bilateral hearing loss requiring convalescence and evaluation, as well as entitlement to a disability evaluation in excess of 30 percent for service connection posttraumatic stress disorder (PTSD).  

In his June 2010 substantive appeal, the Veteran requested a hearing before a member of the Board at a local VA office.  A Travel Board hearing was scheduled for October 2011, but the week before his scheduled hearing, the Veteran submitted a request to reschedule because he was hospitalized.  

The applicable regulations provide that a request for a change in hearing date can be submitted at any time up to two weeks prior to the scheduled hearing if good cause is shown.  38 C.F.R. § 20.704 (2011).  Examples of good cause include illness of the appellant, difficulty in obtaining necessary records, and unavailability of a necessary witness.  Id.  Additionally, if the Veteran fails to appear for his scheduled hearing, the hearing can be rescheduled if the Veteran show good cause and the cause for the failure to appear arose under such circumstances that a timely request for a postponement could not have been submitted prior to the scheduled hearing date.  Id.  

Here, the Board finds that the Veteran's hospitalization is good cause to reschedule his hearing and for his failure to request a postponement two weeks before his previously scheduled hearing.  

Accordingly, the Veteran's request to reschedule his hearing is granted, and the case will be remanded to the RO to schedule the Veteran for the next available Travel Board hearing.  

Accordingly, the case is REMANDED for the following action:

The RO should schedule the Veteran for a travel Board hearing in the order that the request was received, and provide the Veteran with timely notice of his scheduled hearing.  After a hearing is conducted, or if the Veteran withdraws his hearing request or fails to report for the scheduled hearing, the claims file should be returned to the Board for appellate review.


The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

